DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 10-11, filed 2/7/2022, with respect to the 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of 11/18/2021 has been withdrawn.  Additionally, the arguments with respect to 35 USC 101 are addressed with a new grounds of rejection, see the following section.
Applicant’s arguments, see p. 15, filed 2/7/2022, with respect to the 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection of 11/18/2021 has been withdrawn. 
Applicant's arguments filed 2/7/2022 with respect to the 35 USC 102(a)(2) and 35 USC 103 rejections have been fully considered but they are not persuasive.  
Regarding the rejections under 35 USC 102(a)(2), the examiner respectfully disagrees with applicant.  
Regarding claims 50 and 53, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “electrical interference”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The term “interference” is interpreted broadly such that Loeppert teaches the features of claims 50 and 53.
Regarding claims 51 and 54, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the microphone characteristic may vary depending on (one of a plurality of) the mode(s) of operation of the microphone”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The term “based on the determined operating mode” is interpreted broadly such that Loeppert teaches the features of claims 51 and 54, because the microphone is tested in a test mode to create a baseline or reference characteristic, and sometime later in the microphone’s useful life the microphone is placed in a test mode to compare the newly measured microphone characteristic and compared to the older baseline or reference characteristic created in the test mode.
Regarding the rejections under 35 USC 103, applicant asserts the amended features, “wherein the electrical stimulus is time varying, wherein time variation of the electrical stimulus is randomized or pseudo-randomized”, in independent claims 49, 52, and 55 are not taught or obvious in view of the prior art.  The examiner disagrees.  As stated in the section corresponding to the 35 USC 103 rejections, Steel makes obvious this feature.  
Regarding the amended features in claims 49, 52, and 55, the instant specification provides one definition of a time variation, such as the signal applied to the microphone is a signal that varies in any combination of frequency, amplitude, and/or phase over time (see instant specification, p. 17, ¶ 0085).  Steele explicitly teaches a signal that pseudo-randomly varies in amplitude over time, where the PSRG provides a 12 bit pseudo-random signal that repeats every 4095 samples (2^12 - 1) (i.e., a PSRG signal repeats at a rate corresponding to its bit length, see pertinent prior art Albers et al., US 5,153,532), such that the 12-bit PSRG signal is a signal that has a varying amplitude and/or frequency within the repeating time period of 4095 samples (see Steele, ¶ 0057).  Herein, Steel teaches the random bit sequence created with a 1 MHz clock provides a tone at about 244 Hz (i.e., 1,000,000 Hz / 4095 is about 244 Hz), however as stated previously, the 12-bit PSRG signal is a signal that has a varying amplitude and/or frequency within the repeating time period of 4095 samples (see Steele, ¶ 0057).  Therefore, the combination of the prior art makes obvious this features.
Dependent claims 2-4, 6-8, 11, 14, 16, 18, 20, 22-24, 26, 31-34, 36, and 56 depend from claim 49, and these claims are rejected for the same reasons as stated above.  See the corresponding rejections in the claim rejections 35 USC 103 section.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4, 6, 8, 11, 14, 16, 18, 20, 22-24, 26, 31-34, 36, and 49-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First, independent claims 49-55 are directed to an abstract idea without significantly more.  The claim analysis at step 1 of the patent subject matter eligibility test, where the claims 49-55 are directed towards at least one of the identified statutory categories (see MPEP 2106 and 2106.03).  The analysis then proceeds to step 2, where at step 2A, the claims as a whole are determined to be directed to the judicial exception of an abstract idea (see MPEP 2106.04).  The claims as a whole are directed towards the abstract idea of a comparison and decision based on the comparison.
The analysis proceeds to step 2B, where the claim as a whole does not integrate the abstract idea into a practical application.  Specifically, the extra elements and/or steps in the claims are understood to be insignificant extra-solution activity, such as mere data gathering (see MPEP 2106.05).  For instance, in claim 49, the claimed limitations of “applying an electrical stimulus to a microphone” and “measuring an electrical response to the electrical stimulus at the microphone” appear to be well-understood, routine, and/or conventional data gathering, where the gathered data is then used in the abstract idea of comparing and deciding.  Therefore, the claims as a whole are directed towards an abstract idea, because the independent claims recite the step of “comparing…”, where it is interpreted that this step comprises a mental processes, such as a person mentally comparing displayed and/or gathered data to an expected response.
Specific to claims 49, 52, and 55, the independent claims recite the step of “determining the microphone condition…”, where it is interpreted that this step also comprises a mental processes, such as a person mentally determining that there is a match or difference between the measured and expected data in order to judge the microphones condition (e.g., a person mentally observing if the microphone is operating correctly).
Specific to claims 50 and 53, the independent claims recite the step of “detecting the presence of interference…”, where it is interpreted that this step also comprises a mental processes, such as a person mentally determining that there is an interference component in the expected data in order to perform the comparison step as recited.
Specific to claims 51 and 54, the independent claims recite the step of “determining an operating mode…”, where it is interpreted that this step also comprises a mental processes, such as a person mentally determining that microphone is operating correctly and ready for testing.
Therefore, regarding claims 49-55, these judicial exceptions, such as mental processes, are not integrated into a practical application because the generically recited elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on generic elements (i.e., a generic microphone). The claims 49-55 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because applying an electrical stimulus to a microphone, and measuring an electrical response do not positively recite additional elements that are unconventional.  
Furthermore, the dependent claims, 2-4, 6, 8, 11, 14, 16, 18, 20, 22-24, 26, 31-34, 36, and 56, depend from claim 49, which is directed to an abstract idea without significantly more for the reasons as stated above.  These dependent claims do not integrate into a practical application because the generically recited elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea using generic elements (i.e., a generic microphone) and insignificant extra-solution activity, such as mere data gathering.  The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because applying an electrical stimulus to a microphone, and measuring an electrical response do not positively recite additional elements that are unconventional.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 50-51 and 53-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loeppert et al., US 2020/0329324 A1 (previously cited and hereafter Loeppert).
Regarding claim 50, Loeppert discloses a transducer assembly fault detection method (see Loeppert, abstract).  In particular, Loeppert teaches a “method for detecting a microphone condition of a microphone, the method comprising: applying an electrical stimulus to a microphone” because Loeppert teaches a test signal generator that superimposes a test signal onto a bias voltage of a transducer (i.e., a microphone) (see Loeppert, ¶¶ 0049-0050, 0054, and figure 2, units 202, 206).  Loeppert teaches the step of “measuring an electrical response to the electrical stimulus at the microphone” because Loeppert teaches that the microphone generates an output signal (V_out) in response to the test signal, or applied electrical stimulus, and an evaluation circuit receives, or measures, the output signal (see Loeppert, ¶ 0057 and figure 2, unit 208 and signal V_out).  Loeppert teaches the step of “comparing the electrical response to an expected response” because Loeppert teaches that the changes in V_out are used to detect changes in the microphone from previous stored, or baseline, measurements (see Loeppert, ¶¶ 0046, 0055-0056, 0064).  Additionally, Loeppert teaches the step of “determining the microphone condition based on the comparison” because Loeppert teaches that a fault notification is generated based on the comparison, such that a deviation of frequency peaks in the output signal frequency response from stored baseline features indicates one or more faults (see Loeppert, ¶ 0064 and figure 4).  Next, Loeppert teaches the step of “detecting the presence of interference in a first component of the measured electrical response” by teaching that the system detects interference, such as debris, by detecting if the peaks of a frequency response are in the  correct locations (see Loeppert, ¶ 0064).  Last, Loeppert teaches the feature “wherein comparing the electrical response to the expected response comprises comparing a second component of the electrical response different to the first component to the expected response” because the test response is analyzed for multiple peaks, local maxima, and/or local minima to determine one or more faults (see Loeppert, ¶ 0064 and figure 4).
Regarding claim 51, Loeppert discloses a transducer assembly fault detection method (see Loeppert, abstract).  In particular, Loeppert teaches a “method for detecting a microphone condition of a microphone, the method comprising: applying an electrical stimulus to a microphone” because Loeppert teaches a test signal generator that superimposes a test signal onto a bias voltage of a transducer (i.e., a microphone) (see Loeppert, ¶¶ 0049-0050, 0054, and figure 2, units 202, 206).  Loeppert teaches the step of “measuring an electrical response to the electrical stimulus at the microphone” because Loeppert teaches that the microphone generates an output signal (V_out) in response to the test signal, or applied electrical stimulus, and an evaluation circuit receives, or measures, the output signal (see Loeppert, ¶ 0057 and figure 2, unit 208 and signal V_out).  Loeppert teaches the step of “comparing the electrical response to an expected response” because Loeppert teaches measuring the V_out signal using a connected load to form a voltage divider, and the changes in V_out are used to detect changes in the impedance of the microphone and further teaches that the measurement is compared over time to a reference sensitivity to detect if the microphone’s sensitivity has dropped (see Loeppert, ¶¶ 0060-0061).  Additionally, Loeppert teaches the step of “determining the microphone condition based on the comparison” because Loeppert teaches that an error signal (V_test) is generated based on the comparison, such that a deviation of the output signal (V_out) from the test signal above some threshold indicates a fault (see Loeppert, ¶ 0057 and figure 2, unit 208).  Next, Loeppert teaches the step of “determining an operating mode of the microphone” by teaching that the test signal generator generates and applies a test waveform when the transducer is in a test mode, such as receiving a test mode command (see Loeppert, ¶ 0056).  Last, Loeppert teaches the feature “wherein the expected response is determined based on the determined operating mode of the microphone” because the test response is received after the test signal is applied in the test mode (see Loeppert, ¶¶ 0056-0057).  
Regarding claim 53, see the preceding rejection with respect to claim 50 above.  Loeppert anticipates the method of claim 50, and likewise anticipates an apparatus with these features.  Specifically, Loeppert anticipates:
“An apparatus for detecting a microphone condition of a microphone, the apparatus comprising processing circuitry and a non-transitory machine readable medium which, when executed by the processing circuitry, cause the apparatus to perform a method comprising: 
applying an electrical stimulus to a microphone;” because Loeppert teaches a test signal generator, such as one in a host device, that superimposes a test signal onto a bias voltage of a transducer (i.e., a microphone) through a test signal input (see Loeppert, ¶¶ 0049-0050, 0054, and figure 2, units 202, 206);

“measuring an electrical response to the electrical stimulus at the microphone;” because Loeppert teaches that the microphone generates an output signal (V_out) in response to the test signal, or applied electrical stimulus, and an evaluation circuit receives, or measures, the output signal (see Loeppert, ¶¶ 0040, 0046, 0057 and figure 2, unit 208, signal V_out);
 
“comparing the electrical response to an expected response;” because Loeppert teaches that the changes in V_out are used to detect changes in the microphone from previous stored, or baseline, measurements (see Loeppert, ¶¶ 0046, 0055-0056, 0064);

“determining the microphone condition based on the comparison; and” because Loeppert teaches that a fault notification is generated based on the comparison, such that a deviation of frequency peaks in the output signal frequency response from stored baseline features indicates one or more faults (see Loeppert, ¶ 0064 and figure 4); and
 
“detecting the presence of interference in a first component of the measured electrical response;” because Loeppert teaches that the system detects interference, such as debris, by detecting if the peaks of a frequency response are in the  correct locations (see Loeppert, ¶ 0064)

“wherein comparing the electrical response to the expected response comprises comparing a second component of the electrical response different to the first component to the expected response.” because Loeppert teaches that the test response is analyzed for multiple peaks, local maxima, and/or local minima to determine one or more faults (see Loeppert, ¶ 0064 and figure 4).

Regarding claim 54, see the preceding rejection with respect to claim 51 above.  Loeppert anticipates the method of claim 51, and likewise anticipates an apparatus with these features.  Specifically, Loeppert anticipates: 
“An apparatus for detecting a microphone condition of a microphone, the apparatus comprising processing circuitry and a non-transitory machine readable medium which, when executed by the processing circuitry, cause the apparatus to perform a method comprising: 
applying an electrical stimulus to a microphone;” because Loeppert teaches a test signal generator, such as one in a host device, that superimposes a test signal onto a bias voltage of a transducer (i.e., a microphone) through a test signal input (see Loeppert, ¶¶ 0049-0050, 0054, and figure 2, units 202, 206);

“measuring an electrical response to the electrical stimulus at the microphone;” because Loeppert teaches that the microphone generates an output signal (V_out) in response to the test signal, or applied electrical stimulus, and an evaluation circuit receives, or measures, the output signal (see Loeppert, ¶¶ 0040, 0046, 0057 and figure 2, unit 208, signal V_out);
 
“comparing the electrical response to an expected response;” because Loeppert teaches the step of measuring the V_out signal with a connected load to form a voltage divider, and the changes in V_out are used to detect changes in the impedance of the microphone, and further teaches that the measurement is compared over time to a reference sensitivity to detect if the microphone’s sensitivity has dropped (see Loeppert, ¶¶ 0040, 0046, 0060-0061); 
 
“determining the microphone condition based on the comparison; and” because Loeppert teaches that an error signal (V_test) is generated based on the comparison, such that a deviation of the output signal (V_out) from the test signal above some threshold indicates a fault (see Loeppert, ¶ 0057 and figure 2, unit 208); and
 
“determining an operating mode of the microphone; 
wherein the expected response is determined based on the determined operating mode of the microphone.” because Loeppert teaches that the test signal generator generates and applies a test waveform when the transducer is in a test mode, such as receiving a test mode command, and the test response is received after the test signal is applied in the test mode (see Loeppert, ¶¶ 0056-0057).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8, 11, 14, 18, 20, 22, 24, 26, 31, 34, 36, 49, 52, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Loeppert in view of Steele et al., US 2020/0249052 A1 (hereafter Steele).
Regarding the first independent claim, claim 49, Loeppert discloses a transducer assembly fault detection method (see Loeppert, abstract).  In particular, Loeppert teaches a “method for detecting a microphone condition of a microphone, the method comprising: applying an electrical stimulus to a microphone” because Loeppert teaches a test signal generator that superimposes a test signal onto a bias voltage of a transducer (i.e., a microphone) (see Loeppert, ¶¶ 0049-0050, 0054, and figure 2, units 202, 206).  Loeppert teaches the step of “measuring an electrical response to the electrical stimulus at the microphone” because Loeppert teaches that the microphone generates an output signal (V_out) in response to the test signal, or applied electrical stimulus, and an evaluation circuit receives, or measures, the output signal (see Loeppert, ¶ 0057 and figure 2, unit 208 and signal V_out).  Loeppert teaches the step of “comparing the electrical response to an expected response” because Loeppert teaches measuring the V_out signal using a connected load to form a voltage divider, and the changes in V_out are used to detect changes in the impedance of the microphone and further teaches that the measurement is compared over time to a reference sensitivity to detect if the microphone’s sensitivity has dropped (see Loeppert, ¶¶ 0060-0061).  Additionally, Loeppert teaches the step of “determining the microphone condition based on the comparison” because Loeppert teaches that an error signal (V_test) is generated based on the comparison, such that a deviation of the output signal (V_out) from the test signal above some threshold indicates a fault (see Loeppert, ¶ 0057 and figure 2, unit 208).  
Loeppert teaches generating different test signals with a test signal generator and also teaches that the test signal generator applies these different test signals to the MEMS transducer in order to test for different faults (see Loeppert, ¶¶ 0010-0013, 0042, 0054-0056, and figure 2, unit 206).  While Loeppert teaches the feature of applying an electrical stimulus with known characteristics (see Loeppert, ¶ 0020, 0055-0056), Loeppert does not appear to teach the features “wherein the electrical stimulus is time varying, wherein time variation of the electrical stimulus is randomized or pseudo-randomized”.
Steele discloses an arrangement to calibrate a capacitive sensor arrangement (see Steele, abstract), where a MEMS microphone is calibrated to reduce undesirable noises (see Steele, ¶¶ 0002-0003, 0007).  Specifically, Steele teaches a test signal for calibration at start-up, where the test signal is a random test signal generated by a pseudo-random sequence generator (PRSG) (see Steele, ¶¶ 0056-0058 and figure 3, unit 30).  For comparison, the instant specification provides one definition of a time variation, such as the signal applied to the microphone is a signal that varies in any combination of frequency, amplitude, and/or phase over time (see instant specification, p. 17, ¶ 0085).  Steele explicitly teaches a signal that pseudo-randomly varies in amplitude over time, where the PSRG provides a 12 bit pseudo-random signal that repeats every 4095 samples (2^12 - 1) (i.e., a PSRG signal repeats at a rate corresponding to its bit length, see pertinent prior art Albers et al., US 5,153,532), such that the 12-bit PSRG signal is a signal that has a varying amplitude and/or frequency within the repeating time period of 4095 samples (see Steele, ¶ 0057).  Herein, Steel teaches the random bit sequence created with a 1 MHz clock provides a tone at about 244 Hz (i.e., 1,000,000 Hz / 4095 is about 244 Hz), however as stated previously, the 12-bit PSRG signal is a signal that has a varying amplitude and/or frequency within the repeating time period of 4095 samples (see Steele, ¶ 0057).
Additionally, Steele teaches a method for detecting the calibration condition of the microphone with the test signal (see Steele, ¶¶ 0033, 0037-0039, 0058, and figure 3, units 30, 50, 60, A40).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Loeppert with the teachings of Steele for the purpose of improving the performance of a MEMS microphone with respect to charge-pump transients and start-up noise through an auto-calibration method (see Steele, ¶¶ 0014-0015).  Therefore, the combination makes obvious the step of “determining the microphone condition based on the comparison, wherein the electrical stimulus is time varying, wherein time variation of the electrical stimulus is randomized or pseudo-randomized” because the combination makes obvious this feature during a start-up calibration method, such that the signal applied to the microphone is a signal that varies in amplitude over its period length (see Steele, ¶¶ 0033, 0037-0039, 0056-0058, and figure 3, units 30, 50, 60, A40).

Regarding claim 6, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the “method of claim 49, wherein measuring the electrical response further comprises: determining an impedance of the microphone based on the measured electrical response” (see Loeppert, ¶ 0060); and “wherein comparing the electrical response to the expected response comprises: comparing the impedance to an expected impedance of the microphone” because the impedance test is performed at various points in time to measure an impedance change, where a detected change means that the measurement is compared to an expected impedance, such as a past value (see Loeppert, ¶ 0060).
Regarding claim 8, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the “method of claim 49, wherein one or more of a frequency, an amplitude, and a phase of the electrical stimulus is varied over time” because Loeppert teaches a test signal that is swept across many frequencies to determine the microphone’s frequency response (see Loeppert, ¶ 0064).
Regarding claim 11, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the “method of claim 49, further comprising: detecting the presence of interference in a first component of the measured electrical response;” by teaching that the system detects interference, such as debris, by detecting if the peaks of a frequency response are in the correct locations (see Loeppert, ¶ 0064), and “wherein comparing the electrical response to the expected response comprises comparing a second component of the electrical response different to the first component to the expected response” because the test response is analyzed for multiple peaks, local maxima, and/or local minima to determine one or more faults (see Loeppert, ¶ 0064 and figure 4).
Regarding claim 14, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the “method of claim 49, wherein comparing the electrical response to the expected response comprises: determining one or more frequencies of the electrical response; and comparing the one or more frequencies with one or more expected frequencies of the expected response” because Loeppert teaches that the frequency response test involves determining various features of the frequency response, such as peaks, local maxima, and/or local minima, and these features are compared to baseline features to determine if a fault exists (see Loeppert, ¶ 0064 and figure 4).
Regarding claim 18, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the “method of claim 49, wherein comparing the electrical response to the expected response comprises: determining an amplitude of the electrical response; and comparing the amplitude with an expected amplitude of the expected response” because Loeppert a single-frequency test where the output voltage, or electrical response, is measured and compared for changes above a threshold amount to determine if a fault exists (see Loeppert, ¶ 0063).
  Regarding claim 20, see the preceding rejection with respect to claim 18 above.  The combination makes obvious the “method of claim 18, wherein the amplitude is determined for a single frequency bin of the electrical response and the expected amplitude is for a single frequency bin of the expected response” because Loeppert teaches a single-frequency test as shown above with respect to claim 18 (see Loeppert, ¶ 0063).
Regarding claim 22, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the “method of claim 49, wherein the electrical stimulus is applied to a power terminal of the microphone” because Loeppert teaches that the test signal is superimposed onto ‘V_bias’, or the power terminal of the microphone (see Loeppert, ¶ 0054 and figure 2, units 102, 202, 206; also see Steele, figure 3, units 30, 70, 90, 111).
Regarding claim 24, see the preceding rejection with respect to claim 22 above.  The combination makes obvious the “method of claim 22, wherein the electrical stimulus comprises a bias voltage for biasing the microphone, and wherein the electrical response comprises” a voltage output of the microphone (see Loeppert, ¶¶ 0054, 0057; also see Steele, ¶ 0037 and figure 3, units 50, A40).  Here, Loeppert teaches that the electrical response comprises a voltage, and it is inherent that “the electrical response comprises a bias current of the microphone” because Ohm’s law applies to the MEMS microphone, where the measured voltage across the device is equal to the product of the electrical response current and the impedance of the microphone.
Regarding claim 26, see the preceding rejection with respect to claim 22 above.  The combination makes obvious the “method of claim 22, wherein the electrical response is measured at one or more output terminals of the microphone” because Loeppert teaches that the electrical response (V_out) is generated in response to the test signal and measured by the evaluation circuit, such that V_out is measured at the output of the microphone (see Loeppert, ¶ 0057 and figure 2, units 102, 208, 210, and ‘V_out’).
Regarding claim 31, see the preceding rejection with respect to claim 49 above.  The combination of Loeppert and Steele makes obvious the “method of claim 49, wherein the expected response is determined based on the determined operating mode of the microphone” because Loeppert teaches that the test signal generator generates and applies a test waveform when the transducer is in a test mode, such as receiving a test mode command (see Loeppert, ¶ 0056), and the test response is received after the test signal is applied in the test mode (see Loeppert, ¶¶ 0056-0057).
Regarding claim 34, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the “method of claim 49, wherein determining the microphone condition comprises: determining the presence of microphone or a fault in the microphone” because Loeppert teaches that the method determines if a fault exists based on the comparison of the test signal and the generated output signal (see Loeppert, ¶¶ 0049, 0057).
Regarding claim 36, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the “method of claim 49, further comprising: applying a second electrical stimulus, one or more characteristics of the second electrical stimulus determined based on the comparison between the electrical response and the expected response” because Loeppert teaches test signals for measuring different characteristics of the microphone, such as an impulse response and frequency response (see Loeppert, ¶¶ 0056-0058).
Regarding claim 52, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the method of claim 49, and likewise makes obvious an apparatus with these features.  Specifically, the combination makes obvious: 
“An apparatus for detecting a microphone condition of a microphone, the apparatus comprising processing circuitry and a non-transitory machine readable medium which, when executed by the processing circuitry, cause the apparatus to perform a method comprising:
applying an electrical stimulus to a microphone;” because Loeppert teaches a test signal generator that superimposes a test signal onto a bias voltage of a transducer (i.e., a microphone) (see Loeppert, ¶¶ 0049-0050, 0054, and figure 2, units 202, 206);
“measuring an electrical response to the electrical stimulus at the microphone;” because Loeppert teaches that the microphone generates an output signal (V_out) in response to the test signal, or applied electrical stimulus, and an evaluation circuit receives, or measures, the output signal (see Loeppert, ¶ 0057 and figure 2, unit 208 and signal V_out);
“comparing the electrical response to an expected response; and” because Loeppert teaches measuring the V_out signal using a connected load to form a voltage divider, and the changes in V_out are used to detect changes in the impedance of the microphone and further teaches that the measurement is compared over time to a reference sensitivity to detect if the microphone’s sensitivity has dropped (see Loeppert, ¶¶ 0060-0061); and
“determining the microphone condition based on the comparison, wherein the electrical stimulus is time varying, wherein time variation of the electrical stimulus is randomized or pseudo-randomized.” because the combination makes obvious the feature of determining if the microphone is calibrated during a start-up calibration method, such that the signal applied to the microphone is a signal that varies in amplitude over its period length (see Steele, ¶¶ 0033, 0037-0039, 0056-0058, and figure 3, units 30, 50, 60, A40). 

Regarding claim 55, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the method of claim 49, and likewise makes obvious a non-transitory machine-readable medium with these features.  In the combination, Loeppert also teaches a host device to apply the test signal (see Loeppert, ¶ 0040), teaches that the comparison step is performed at another device, and further teaches that the transducer assembly comprises a processor that executes a testing application to perform the method (see Loeppert, ¶ 0046).  Therefore, the combination makes obvious: 
“non-transitory machine-readable medium storing instructions thereon which, when executed by one or more processors, cause an electronic apparatus to perform a method comprising:
applying an electrical stimulus to a microphone;” because Loeppert teaches a test signal generator, such as one in a host device, that superimposes a test signal onto a bias voltage of a transducer (i.e., a microphone) through a test signal input (see Loeppert, ¶¶ 0049-0050, 0054, and figure 2, units 202, 206);
“measuring an electrical response to the electrical stimulus at the microphone;” because Loeppert teaches that the microphone generates an output signal (V_out) in response to the test signal, or applied electrical stimulus, and an evaluation circuit receives, or measures, the output signal (see Loeppert, ¶¶ 0040, 0046, 0057 and figure 2, unit 208, signal V_out);
“comparing the electrical response to an expected response; and” because Loeppert teaches the step of measuring the V_out signal with a connected load to form a voltage divider, and the changes in V_out are used to detect changes in the impedance of the microphone, and further teaches that the measurement is compared over time to a reference sensitivity to detect if the microphone’s sensitivity has dropped (see Loeppert, ¶¶ 0040, 0046, 0060-0061); and
“determining the microphone condition based on the comparison, wherein the electrical stimulus is time varying, wherein time variation of the electrical stimulus is randomized or pseudo-randomized.” because the combination makes obvious the feature of determining if the microphone is calibrated during a start-up calibration method, such that the signal applied to the microphone is a signal that varies in amplitude over its period length (see Steele, ¶¶ 0033, 0037-0039, 0056-0058, and figure 3, units 30, 50, 60, A40).

Claims 2-4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loeppert and Steele as applied to claims 49 and 22 above, and further in view of Poulsen et al., US 2008/0075306 A1 (previously cited and hereafter Poulsen).
Regarding claim 2, see the preceding rejection with respect to claim 49 above.  The combination of Loeppert and Steele makes obvious the method of claim 1, where Loeppert teaches that the electrical stimulus is applied to a bias terminal and does not appear to teach that “the electrical stimulus is applied to one or more audio output terminals of the microphone.”
Poulsen discloses a calibrated microelectromechanical (MEMS) microphone, where adjustments to the DC bias voltage and gain allows the MEMS microphone to retain a desired acoustic sensitivity (see Poulsen, abstract and ¶ 0011).  Specifically, Poulsen teaches that the DC bias voltage is varied and applied to an audio output terminal of the MEMS microphone (as seen in Figure 1, units 12, 15, 16, and 18), where the varied DC bias voltage allows an estimation of the collapse voltage of the MEMS microphone and subsequently an optimal DC bias voltage is determined from the estimated collapse voltage and a maximum allowable sound pressure (see Poulsen, ¶¶ 0041-0042, 0044).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Loeppert and Steele with the teachings of Poulsen for the purpose of improving the yield of MEMS microphone production with a more uniform product (see Poulsen, ¶¶ 0022-0023).  Therefore, the combination makes obvious the “method of claim 49, wherein the electrical stimulus is applied to one or more audio output terminals of the microphone” because Poulsen makes obvious that the DC bias voltage is applied to the audio output terminal in the method of testing and/or calibrating the optimal DC bias voltage point, and the microphone is capacitive, such that an applied voltage induces an applied current (see Poulsen, ¶¶ 0011, 0021, 0062-0064, 0071-0076, figure 1, units 12, 15, 16, 18, and figure 2).
Regarding claim 3, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method of claim 2, wherein the microphone is a single-ended microphone and the electrical stimulus is a single-ended current applied between one of the one or more audio output terminals and one of a ground terminal and a power terminal of the microphone” because the combination teaches a single-ended microphone with a voltage supply, an output, and a ground (see Loeppert, ¶¶ 0053-0054 and figure 2, units ‘VBAT’, ‘GND’, ‘V_OUT’; see Steele, figure 3; and also see Poulsen, ¶ 0062 and figure 1, units 15, 111, where a ground contact is obvious for a voltage supply).
Regarding claim 4, see the preceding rejection with respect to claim 2 above.  The combination makes obvious the “method of claim 2, wherein the microphone is a differential microphone and the electrical stimulus is a differential current applied between the audio output terminals of the microphone” because, in the combination, Loeppert in view of Poulsen makes obvious the electrical stimulus on the audio output terminals (see Loeppert, ¶¶ 0054, 0057, and figure 2, units 102, 202, 206, 208, 210, in view of Poulsen, ¶¶ 0011, 0021, 0062-0064, 0071-0076, figure 1, units 12, 15, 16, 18, and figure 2), and Steele makes obvious a differential microphone (see Steele, ¶¶ 0042, 0052-0055, and figure 4).
Regarding claim 23, see the preceding rejection with respect to claim 22 above.  The combination of Loeppert and Steele makes obvious the “method of claim 22, wherein the electrical response is measured” at the output of the microphone, because the test signal is superimposed onto ‘V_bias’, or the power terminal of the microphone (see Loeppert, ¶¶ 0054, 0057; also see Steele, figure 3, units 30, 70, 90, 111).  However, neither Loeppert nor Steele appears to teach that “the electrical response is measured at the power terminal of the microphone”.
  Poulsen discloses a calibrated microelectromechanical (MEMS) microphone, where adjustments to the DC bias voltage and gain allows the MEMS microphone to retain a desired acoustic sensitivity (see Poulsen, abstract and ¶ 0011).  Specifically, Poulsen teaches that the DC bias voltage is varied and applied to an audio output terminal of the MEMS microphone (as seen in Figure 1, units 12, 15, 16, and 18), where the varied DC bias voltage allows an estimation of the collapse voltage of the MEMS microphone and subsequently an optimal DC bias voltage is determined from the estimated collapse voltage and a maximum allowable sound pressure (see Poulsen, ¶¶ 0041-0042 and 0044).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Loeppert and Steele with the teachings of Poulsen for the purpose of improving the yield of MEMS microphone production with a more uniform product (see Poulsen, ¶¶ 0022-0023).  Therefore, the combination makes obvious the “method of claim 22, wherein the electrical response is measured at the power terminal of the microphone” because the combination teaches the application of the test signal on one terminal and measuring the resulting output on the other terminal of the microphone (see Loeppert, ¶¶ 0054, 0057, and figure 2, units 102, 202, 206, 208, 210),  and Poulsen teaches that the DC bias voltage is applied to the audio output terminal in the method of testing and/or calibrating the optimal DC bias voltage point (see Poulsen, ¶¶ 0011, 0021, 0062-0064, 0071-0076, figure 1, units 12, 15, 16, 18, and figure 2).  Therefore, the combination of Loeppert and Steele in view of Poulsen makes obvious that the test signal is applied to either terminal, such that a measured response is measured from the opposite terminal.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loeppert and Steele as applied to claim 49 above, and further in view of Straeussnigg et al., US 2018/0084343 A1 (previously cited and hereafter Straeussnigg).
Regarding claim 16, see the preceding rejection with respect to claim 49 above.  The combination makes obvious the method of claim 1, but does not appear to teach the features of determining and comparing a group delay with an expected response.
Straeussnigg discloses a circuit arrangement with an optimized frequency response and method for calibrating said circuit arrangement (see Straeussnigg, abstract).  In particular, Straeussnigg teaches MEMS microphones having a specific frequency response, where low-pass filters and high-pass filters are needed to stabilize said frequency response, such that fluctuations in frequency response and group delay are minimized (see Straeussnigg, ¶¶ 0004-0008).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Loeppert and Steele with the teachings of Straeussnigg for the purpose of reducing frequency response fluctuations in mass produced MEMS microphones (see Straeussnigg, ¶¶ 0006-0008).  Therefore, the combination makes obvious the “method of claim 1, wherein comparing the electrical response to the expected response comprises: determining a group delay associated with the microphone; and comparing the group delay with an expected group delay of the expected response” because Loeppert teaches various test signals, and it would have been obvious to test and adjust the group delay along with the frequency response to determine if the tested microphones meet a predefined criteria (see Loeppert, ¶ 0064 in view of Straeussnigg, ¶¶ 0026-0027, 0029, and figure 2B, units 202, 208).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loeppert and Steele as applied to claim 31 above, and further in view of Thompson et al., US 2019/0187172 A1 (hereafter Thompson).
Regarding claim 32, see the preceding rejection with respect to claim 31 above.  The combination of Loeppert and Steele makes obvious the method of claim 31.  However, the combination does not appear to teach the feature “wherein the operating mode comprises a high performance mode or a low power mode or a powered-down mode.” 
Thompson discloses a sensor self-calibration method to adjust the sensitivity of a sensor device, such as a MEMS microphone (see Thompson abstract and ¶¶ 0015-0017).  Specifically, Thompson teaches a method of self-calibration of the sensor based on the defined operational state of the system, such as a low power mode, where the self-calibration measurements are compared to expected responses depending on the defined operational state (see Thompson, ¶¶ 0024-0026, 0036-0039, 0044, 0055).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Loeppert and Steele with the teachings of Thompson for the purpose of calibrating a MEMS microphone’s sensitivity in various modes of operation for optimal performance (see Thompson, ¶¶ 0015 and 0055).  Therefore, the combination makes obvious the “method of claim 31, wherein the operating mode comprises a high performance mode or a low power mode or a powered-down mode” because Thompson makes obvious a self-calibration method to calibrate the MEMS microphone sensitivity for different operating modes (see Thompson, ¶ 0024-0026, 0044, 0055).
Regarding claim 33, see the preceding rejection with respect to claim 31 above.  The combination makes obvious the “method of claim 31, further comprising changing the operating mode of the microphone and repeating the method for each change in operating mode, the expected response updated for each change in operating mode” because it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Loeppert and Steele with the teachings of Thompson for the purpose of calibrating a MEMS microphone’s sensitivity in various modes of operation for optimal performance (see Thompson, ¶¶ 0015, 0024-0026 and 0055).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Loeppert and Steele as applied to claim 26 above, and further in view of Muza, US 2017/0238108 A1 (previously cited).  
Regarding claim 56, see the preceding rejection with respect to claim 26 above.  The combination of Loeppert and Steele makes obvious the method of claim 26, where Steele makes obvious a calibration method to improve the MEMS microphone’s power supply rejection ratio (PSRR) and further teaches the step “wherein the electrical stimulus applied to the power terminal of the microphone is modulated” (see Steele, ¶¶ 0015, 0056-0058).  However, the combination does not appear to teach “measuring the electrical response comprises measuring a power supply rejection, PSR, characteristic of the microphone”.
Muza discloses an integrated self-test electro-mechanical capacitor sensor system (see Muza, abstract), where the sensor comprises a micro-electro-mechanical system (MEMS) microphone (see Muza, ¶¶ 0002-0004).  Muza teaches that a testing controller applies test signals to the MEMS microphone (see Muza, ¶ 0021 and figure 1).  Additionally, Muza teaches a testing method to test the MEMS microphone’s power supply rejection ratio (PSRR) (see Muza, ¶ 0028 and figure 3).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Loeppert and Steele with the teachings of Muza for the purpose of monitoring the MEMS characteristics over time and adjusting bias voltages to maintain optimal performance (see Muza, ¶ 0038).  Therefore, the combination makes obvious the “method of claim 26, wherein the electrical stimulus applied to the power terminal of the microphone is modulated, wherein measuring the electrical response comprises measuring a power supply rejection, PSR, characteristic of the microphone, and wherein comparing the electrical response to the expected electrical response comprises comparing the PSR characteristic to an expected PSR characteristic of the microphone” because the combination teaches application of the test signal to the power terminal, and makes obvious the measuring and comparison steps test the PSRR of the microphone (see Loeppert, ¶¶ 0057, 0060-0061, and figure 2, unit 208 and signal V_out, in view of Muza, ¶ 0028 and figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albers et al., US 5,153,532, discloses a noise generator using combined outputs of two PRSGs (see abstract), and discloses the PRSG characteristic repetition rate (see column 1, lines 21-43).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653